Citation Nr: 0629922	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  01-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for residuals of a 
cholecystectomy, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1985.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2001 and October 2003, at which times the Board remanded the 
case for further action by the originating agency.  

During the course of this appeal, the veteran was granted an 
increased disability rating of 10 percent for the 
postoperative residuals of a cholecystectomy.  This did not 
satisfy the veteran's appeal.


FINDINGS OF FACT

1.  A chronic back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current back disability 
is not etiologically related to service.  

2.  The veteran does not have PTSD.

3.  The veteran's postoperative cholecystectomy residuals are 
manifested by a superficial scar that itches and has 
surrounding areas of numbness.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service and the incurrence or aggravation of arthritis 
of the back during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2005).

3.  The criteria for a disability rating higher than 10 
percent for residuals of cholecystectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002); 38 C.F.R. §§ 4.7, 4.14, 4. 114, 
Diagnostic Code 7318, § 4.118, Diagnostic Codes 7802-7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claims.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letters mailed in January 2002 and 
May 2004, to include notice that she should submit all 
pertinent evidence in her possession.  In addition, she was 
provided appropriate notice concerning the effective-date 
element of her claims and the disability-evaluation element 
of her claim for an increased rating in April 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In addition, it has afforded her 
appropriate VA examinations in response to her claims for 
service connection for back disability and an increased 
rating for the residuals of a cholecystectomy.  

With respect to the issue of service connection for PTSD, the 
Board notes that although requested to do so, the appellant 
has not provided the required information and authorization 
necessary for VA to obtain records pertaining to treatment by 
a psychologist that she mentioned at a July 1987 VA 
examination.  In addition, although she has not been afforded 
a VA examination to determine if she has PTSD due to her 
alleged service stressors, the Board has determined that VA 
has no obligation to provide such an examination in this 
case.  In this regard, the Board notes that service medical 
records are negative for evidence of any psychiatric 
disorder, and none of the post-service medical evidence of 
record shows that the veteran has ever been found to have 
PTSD or any other psychiatric disorder.  Therefore, the Board 
is of the opinion that the medical evidence currently of 
record is sufficient to decide this claim and that there is 
no reasonable possibility that a VA psychiatric examination 
would result in evidence to substantiate the claim.  
Similarly, the Board has determined that VA has no further 
obligation to assist the veteran in verifying her alleged 
service stressors since there is no possibility that such 
verification would change the outcome of this claim.

With respect to her back claim, while the veteran has 
reported receiving chiropractic care in 1988 and undergoing a 
lumbar micro-discectomy in 2000, she has again not provided 
the information and authorization necessary for VA to obtain 
these records.  

The Court has held that, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The veteran has not identified any other outstanding evidence 
that could be obtained to substantiate any of her claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in January 2006.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.
Service Connection Claims

Evidentiary Background

The veteran contends that she has PTSD as a result of several 
incidents of sexual abuse and harassment while in service and 
that she injured her back as a result of an in-service fall 
and also strained her back in service.

The veteran's service medical records show at the time of her 
enlistment examination, she reported a history painful joints 
and depression.  The enlistment examination disclosed that 
her back and psychiatric status were normal.  Subsequent 
service medical records do not show that she reported any 
psychiatric complaints or was found to have any psychiatric 
disorder.  They do show that she was seen on a couple of 
occasions in February 1982 with complaints of abdominal pain 
and back pain.  No disorder of the back was identified on 
these occasions.  Ultimately, it was determined that she was 
experiencing biliary colic.  She underwent a cholecystectomy 
in June 1982.  Subsequent service medical records document no 
complaint pertaining to the veteran's back.  

She was noted to have had sutures in her scalp in August 
1982.  In addition, she was treated for an abrasion to her 
left knee in July 1984 after a fall to the sidewalk.  On 
neither of these occasions did she report that she injured 
her back.  In addition, no back abnormality or disorder was 
noted on either of these occasions.

The report of her separation examination in February 1985 
shows that her back and psychiatric status were found to be 
normal.

Although the veteran filed a claim for service connection in 
April 1985, it did not include a back or psychiatric 
disability.  

The post-service medical evidence shows that her back and 
psychiatric status were found to be normal on a VA 
examination in May 1985.  There is no post-service medical 
evidence of any psychiatric disorder.

The earliest medical evidence documenting treatment for the 
veteran's back are private records dated in 1999.  They show 
that in May 1999 she reported a history of intermittent back 
pain throughout her life and that she had recently strained 
her back while mowing the lawn.  The private medical records 
also indicate that she reported a history of receiving 
chiropractic treatment in 1988 and of experiencing 
approximately 6 episodes of low back pain per year since 
1988.  None of the treatment records show that she reported a 
history of injuring her back in service or developing back 
pain in service. 

In a December 2000 statement the veteran stated that she 
injured her back in August 1982 after falling down a set of 
concrete steps.  Her fall resulted in a back injury and a 
laceration to her head; both conditions were apparently 
treated at a private medical facility.  The veteran's 
representative attempted to obtain medical reports from this 
incident; however, Sentara-Bayside Hospital in Virginia 
Beach, Virginia responded that the relevant records had been 
destroyed and were not available.  

The veteran was afforded a VA examination in September 2002.  
At that time, she reported that the injury to her back 
occurred in August 1984, not 1982 as previously contended.  
She also stated that she strained her back in 1985 while 
carrying boxes.  She reported that she underwent a lumbar 
micro-discectomy in 2000.  X-rays of the lumbar spine showed 
degenerative changes of the L4-5 and L5-S1 segments.  The 
diagnoses were post lumbar micro-discectomy and a chronic low 
back disorder.  The examiner concluded that, assuming the 
history provided by the veteran was valid, it was at least as 
likely as not that the veteran's current low back condition 
was a late residual of the back injuries sustained while on 
active duty.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Back Disability

The veteran has stated that she fell and injured her back in 
August 1982 and August 1984, and that she strained her back 
in 1985.  In addition, a VA physician who examined the 
veteran in September 2002 has opined that if these alleged 
injuries in fact occurred, then it is at least as likely as 
not that the veteran's current back disability is related to 
service.  Following a careful review of all of the evidence, 
the Board is of the opinion that the preponderance of the 
evidence establishes that the alleged injuries in service did 
not occur, that the veteran had no chronic disorder of her 
low back within one year of her discharge from service, and 
that her current low back disorder is unrelated to service.

In this regard, the Board notes that while service medical 
records show that the veteran had sutures in her scalp in 
August 1982 and that she was treated for knee abrasions 
caused by a fall to the sidewalk in July 1984, the service 
medical records include no reference to a back injury and 
show that when she was seen on a couple of occasions in 
February 1982 with back complaints, they were not attributed 
to a disorder of the spine but instead were apparently due to 
her subsequently diagnosed cholecystitis.  Moreover, the 
veteran's back was found to be normal on the examination for 
discharge in February 1985, her initial claim for service 
connection in April 1985 included no reference to a back 
disorder, there is no post-service medical evidence 
documenting the presence of a back disorder until 
approximately 14 years following her discharge from service, 
and the history reported by the veteran for clinical purposes 
prior to filing her claim for service connection for a back 
disability included no reference to an injury in service or 
to the onset of back symptoms in service or within one year 
of her discharge from service. 

The Board has considered the veteran's statements, but has 
concluded that her current recollections of events occurring 
many years ago are not as reliable as the information 
recorded in the service medical records and the history 
provided for clinical purposes prior to the filing of her 
claim for compensation benefits.

B.  PTSD

As noted above, there is no medical evidence showing that the 
veteran has been found to have PTSD or any other psychiatric 
disorder.  In essence, the evidence of PTSD is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, this claim must also 
be denied.


Increased Rating for Residuals of Cholecystectomy

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection was granted and a 10 percent disability 
rating was assigned for residuals of a cholecystectomy in a 
July 1985 rating decision.  The disability rating was later 
reduced to a noncompensable level, although it was again 
increased to 10 percent in a September 2005 rating decision.

At a September 2002 VA examination, the veteran reported that 
the scar itches at times and that she has numbness around the 
scar.  She did not report ulceration of the scar.  The 
examiner determined that the scar was not tender, ulcerated 
or fixed to underlying tissue.  The veteran also reported 
experiencing episodes of right upper quadrant pain a few 
times a week.  The examiner stated that nothing was found on 
the examination to identify the source of this pain, although 
he also stated that it sounded like some kind of spasm.  In a 
May 2003 addendum, the examiner stated that the surgical scar 
was superficial and productive of no limitation of motion.  
He added that it was as likely as not that the veteran had 
adhesions due to the surgery and that her reported episodic 
pain was not gastrointestinal.

At a September 2005 VA examination, the veteran complained of 
tenderness of the scar.  She also stated that approximately 3 
times a week she experienced a fleeting pain and pulling 
sensation in the right lower quadrant adjacent to the 
cholecystectomy scar.  The physical examination disclosed 
that her abdomen was soft and nontender except for an area of 
tenderness in the right lower quadrant adjacent to the 
cholecystectomy scar.  The examiner stated that the pain or 
tenderness in the right lower quadrant was related to 
thoracolumbar disease and unrelated to the cholecystectomy.  
The scar was well healed and without evidence of breakdown.  
The veteran experienced pain on movement of her torso in a 
right to left fashion, but the scar was not otherwise tender 
on the examination.  



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Removal of the gallbladder warrants a noncompensable rating 
if there are no symptoms, a 10 percent evaluation if there 
are mild symptoms or a 30 percent evaluation if there are 
severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).  

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2005).  Superficial scars 
that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  Scars may also be rated based 
upon the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2005).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

The veteran claims that her residuals of a cholecystectomy 
have worsened in severity.  

The veteran's postoperative scar from her cholecystectomy is 
currently rated as 10 percent disabling under Diagnostic Code 
7804 on the basis of tenderness of the scar.  The Board notes 
that tenderness of the scar was not found on the September 
2002 examination and it does not appear that objective 
evidence of tenderness of the scar was found on the August 
2005 examination.  In any event, 10 percent is the maximum 
rating allowable on the basis of tenderness of a scar.  The 
Board notes that the record contains no medical evidence that 
the veteran's scar is non-superficial, unstable, or causes 
any limitation of function.  Additionally, the medical 
evidence demonstrates that the episodic abdominal pain 
reported by the veteran is related to disease of the spine 
rather than the service-connected disability.  

In addition, the record demonstrates the presence of no 
symptoms, separate and distinct from the tenderness 
contemplated by the assigned rating, which would support the 
assignment of even a 10 percent rating under Diagnostic Code 
7318.  

The Board has considered whether there is any other basis for 
granting this claim, but has found none.  In particular, the 
Board has considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a cholecystectomy is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


